


Exhibit 10.16

 

[g244072ksi001.jpg]

 

 

THE READER’S DIGEST ASSOCIATION, INC.

READER’S DIGEST ROAD

PLEASANTVILLE, NY  10570-7000

 

OPTION AWARD AGREEMENT UNDER THE RDA HOLDING CO. 2007 OMNIBUS INCENTIVE
COMPENSATION PLAN dated as of [July 12, 2007], between RDA Holding Co. (the
“Company”), a Delaware corporation, and [NAME].

 

This Option Award Agreement (the “Award Agreement”) sets forth the terms and
conditions of an award of [#] options to purchase Shares, at an exercise price
of $10 per Share  (the “Exercise Price”), which represents the Fair Market Value
per Share on the date hereof, that are subject to the terms and conditions
specified herein (“Options”) and that are granted to you under the RDA Holding
Co. 2007 Omnibus Incentive Compensation Plan (the “Plan”).  Each Option shall be
exercisable for one Share, subject to the terms herein.  The Options are not
intended to qualify as “incentive stock options” (within the meaning of
Section 422 of the Code).

 

THIS AWARD OF OPTIONS IS SUBJECT TO ALL TERMS AND CONDITIONS OF THE PLAN AND
THIS AWARD AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE DISPUTE RESOLUTION
PROVISIONS SET FORTH IN SECTION 12 OF THIS AWARD AGREEMENT.  BY SIGNING YOUR
NAME BELOW, YOU WILL HAVE CONFIRMED YOUR ACCEPTANCE OF THE TERMS AND CONDITIONS
OF THIS AWARD AGREEMENT.

 

SECTION 1.  The Plan.  This award of Options is made pursuant to the Plan, all
the terms of which are hereby incorporated in this Award Agreement.  In the
event of any conflict between the terms of the Plan and the terms of this Award
Agreement, the terms of this Award Agreement shall govern.  In the event of any
conflict between the terms of this Award Agreement and the terms of any
individual employment agreement between you and the Company or any of its
Affiliates (an “Employment Agreement”), the terms of your Employment Agreement
will govern.


 


SECTION 2.  DEFINITIONS.  CAPITALIZED TERMS USED IN THIS AWARD AGREEMENT THAT
ARE NOT DEFINED IN THIS AWARD AGREEMENT HAVE THE MEANINGS AS USED OR DEFINED IN
THE PLAN.  AS USED IN THIS AWARD AGREEMENT, THE FOLLOWING TERMS HAVE THE
MEANINGS SET FORTH BELOW:


 

“Business Day” means a day that is not a Saturday, a Sunday or a day on which
banking institutions are legally permitted to be closed in the City of New York.

 

“Call Right” means the right of the Company or any of its Affiliates to
repurchase from you, on the terms set forth in Section 6(d) of this Award
Agreement, any Shares you hold as a result of your exercise of the Options at
Fair Market Value, the determination of which shall not take into account any
illiquidity discount resulting from any Holding Period (as defined below)
applicable to the Shares.

 

--------------------------------------------------------------------------------


 

“Cause” means insubordination, dishonesty, moral turpitude, other significant
misconduct of any kind, conviction of (or pleading guilty or nolo contendere to)
a crime, a significant violation of any rules, policies, procedures or
guidelines of the Company or any of its Affiliates, or a refusal to perform
normal duties and responsibilities (for any reason other than illness or
incapacity) which, in any case, the Company or any of its Affiliates reasonably
classifies as a termination for Cause.  The determination of whether “Cause” has
occurred shall be solely in the discretion of the Company and its Affiliates.

 

“Disability” means total disability as defined in The Reader’s Digest
Association, Inc.’s Healthcare Program (or an equivalent plan, as determined in
the sole discretion of the Board).

 

“Equity Investors” means the parties to the Stockholders Agreement as of
March 2, 2007.

 

“Liquidity Event” means a Liquidity Event I or a Liquidity Event II.

 

“Liquidity Event I” means an IPO that occurs prior to a Liquidity Event II.

 

“Liquidity Event II” means (a) the disposition by the Equity Investors in one or
more transactions of at least 50% of the Shares originally acquired by the
Equity Investors for all cash consideration or for a combination of cash and
non-cash consideration where the cash portion of the consideration represents
consideration for at least 50% of the Shares originally acquired by the Equity
Investors (other than a disposition to an Affiliate of any Equity Investor or to
any other Equity Investor), (b) a distribution by Ripplewood Partners II, L.P.
(or any Affiliate to which it transfers Shares) of at least 50% of the Shares
originally acquired by the Affiliates of Ripplewood Holdings, L.L.C. to the
limited partners of Ripplewood Partners II, L.P (or any such Affiliate to which
it transfers Shares); or (c) the payment of an extraordinary cash dividend on
the Shares by the Company in connection with an IPO, but only if the value of
such dividend per Share is greater than 50% of the price per Share paid by the
initial purchasers in the IPO; provided that if the Board determines that any
recapitalization, stock split, reverse stock split, split-up or spin-off,
reorganization, merger, consolidation, combination, repurchase or exchange of
Shares or other securities of the Company, issuance of warrants or other rights
to purchase Shares or other securities of the Company or other similar corporate
transaction or event affects the Shares such that an adjustment is determined by
the Board in its discretion to be appropriate or desirable, then the Board may,
in such manner as it may deem equitable or desirable, amend or modify this
definition.

 

“Retirement” means your termination of your employment on or after age 55 after
at least 10 years of employment by the Company and its Affiliates and more than
one year from the date of this Award Agreement.

 

“Stockholders Agreement” means the Stockholders Agreement, dated as of
January 23, 2007, with respect to the Company, as amended from time to time.

 

“Vesting Date” means the date on which your rights with respect to all or a
portion of the Options subject to this Award Agreement may become fully vested,
as provided in Section 3(a) of this Award Agreement.

 

2

--------------------------------------------------------------------------------


 


SECTION 3.  VESTING AND EXERCISE.  (A)  VESTING.  ON EACH VESTING DATE SET FORTH
BELOW, YOUR RIGHTS WITH RESPECT TO THE NUMBER OF OPTIONS THAT CORRESPONDS TO
SUCH VESTING DATE, AS SPECIFIED IN THE CHART BELOW, SHALL BECOME VESTED AND MAY
BE EXERCISED, SUBJECT TO SECTION 3(B) OF THIS AWARD AGREEMENT, PROVIDED THAT YOU
MUST BE EMPLOYED BY THE COMPANY OR AN AFFILIATE THEREOF ON A VESTING DATE IN
ORDER FOR YOUR RIGHTS WITH RESPECT TO THE CORRESPONDING OPTIONS TO BECOME
VESTED, EXCEPT AS OTHERWISE DETERMINED BY THE BOARD IN ITS SOLE DISCRETION OR AS
OTHERWISE PROVIDED IN YOUR EMPLOYMENT AGREEMENT (THE OPTIONS WITH RESPECT TO
WHICH YOUR RIGHTS BECOME VESTED ON ANY VESTING DATE, THE VESTING DATE’S
“TRANCHE”).

 

Vesting Date

 

Incremental
Percentage of
Options
Vesting

 

Incremental
Number of
Options
Vesting

 

Aggregate
Percentage of
Options Vested

 

Aggregate
Number of
Options Vested


[1ST ANNIVERSARY OF GRANT DATE]


 


25


%


 


 


25


%


 


 


 


 


 


 


 


 


 


 


[2ND ANNIVERSARY OF GRANT DATE]


 


25


%


 


 


50


%


 


 


 


 


 


 


 


 


 


 


[3RD ANNIVERSARY OF GRANT DATE]


 


25


%


 


 


75


%


 


 


 


 


 


 


 


 


 


 


[4TH ANNIVERSARY OF GRANT DATE]


 


25


%


 


 


100


%


 


 


(B)  EXERCISABILITY.  THE OPTIONS MAY NOT BE EXERCISED, WHETHER OR NOT VESTED,
UNTIL THE OCCURRENCE OF A LIQUIDITY EVENT II; PROVIDED THAT 25% OF EACH VESTING
DATE’S TRANCHE OF OPTIONS MAY BE EXERCISED UPON OR FOLLOWING A LIQUIDITY EVENT
I.  NOTWITHSTANDING THE FOREGOING, THE OPTIONS MAY NOT BE EXERCISED UNTIL YOUR
RIGHTS WITH RESPECT TO THEM HAVE VESTED IN ACCORDANCE WITH SECTION 3(A) OF THIS
AWARD AGREEMENT.


 


(C)  EXERCISE OF OPTIONS.  OPTIONS, TO THE EXTENT THAT THEY ARE VESTED AND
EXERCISABLE IN ACCORDANCE WITH SECTIONS 3(A) AND 3(B) OF THIS AWARD AGREEMENT,
MAY BE EXERCISED, IN WHOLE OR IN PART (BUT FOR THE PURCHASE OF WHOLE SHARES
ONLY), BY DELIVERY TO THE COMPANY OF (I) A WRITTEN OR ELECTRONIC NOTICE,
COMPLYING WITH THE APPLICABLE PROCEDURES ESTABLISHED BY THE BOARD OR THE
COMPANY, STATING THE NUMBER OF SHARES WITH RESPECT TO WHICH THE OPTIONS ARE
THEREBY EXERCISED AND (II) FULL PAYMENT OF THE AGGREGATE EXERCISE PRICE FOR THE
SHARES WITH RESPECT TO WHICH THE OPTIONS ARE THEREBY EXERCISED IN ACCORDANCE
WITH SECTION 6(B) OF THE PLAN; PROVIDED THAT, AT YOUR REQUEST, PAYMENT OF THE
EXERCISE PRICE MAY BE MADE BY THE COMPANY’S WITHHOLDING OF SHARES THAT WOULD
HAVE OTHERWISE BEEN DELIVERED TO YOU UPON EXERCISE OF THE APPLICABLE OPTIONS OR
BY YOUR DELIVERY TO THE COMPANY OF SHARES THAT YOU THEN OWN, IN EACH CASE THAT
HAVE A FAIR MARKET VALUE (VALUED AS OF THE DAY IMMEDIATELY PRIOR TO THE DATE OF
EXERCISE OR, ON THE DATE OF AN IPO, VALUED AT THE PRICE PER SHARE PAID BY THE
INITIAL PURCHASERS) EQUAL TO THE AGGREGATE EXERCISE PRICE; PROVIDED FURTHER THAT
ANY APPLICABLE WITHHOLDING TAXES MUST BE SATISFIED IN ACCORDANCE WITH
SECTION 9(A) OF THIS AWARD AGREEMENT. 

 

3

--------------------------------------------------------------------------------


 


THE NOTICE SHALL BE SIGNED BY YOU OR ANY OTHER PERSON THEN ENTITLED TO EXERCISE
THE OPTIONS.  UPON EXERCISE AND FULL PAYMENT OF THE EXERCISE PRICE AND ANY
APPLICABLE WITHHOLDING TAXES FOR THE SHARES WITH RESPECT TO WHICH THE OPTIONS
ARE THEREBY EXERCISED, THE COMPANY SHALL DELIVER TO YOU OR YOUR LEGAL
REPRESENTATIVE ONE SHARE FOR EACH OPTION WITH RESPECT TO WHICH YOU HAVE
EXERCISED AND PAID.


 


(D)  EXPIRATION OF OPTIONS.  ALL OPTIONS SHALL AUTOMATICALLY EXPIRE ON, AND MAY
NO LONGER BE EXERCISED AFTER, THE TENTH ANNIVERSARY OF THE DATE OF THIS AWARD
AGREEMENT.


 


SECTION 4.  STOCKHOLDERS AGREEMENT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THE PLAN OR THIS AWARD AGREEMENT, YOU SHALL NOT BE ENTITLED TO RECEIVE ANY
SHARES PURSUANT TO THIS AWARD AGREEMENT UNLESS AND UNTIL YOU HAVE EXECUTED THE
STOCKHOLDERS AGREEMENT.


 


SECTION 5.  HOLDING PERIOD.  ANY SHARES THAT YOU RECEIVE UPON EXERCISE OF ANY
OPTION AWARDED TO YOU PURSUANT TO THIS AWARD AGREEMENT MAY NOT BE SOLD,
ASSIGNED, ALIENATED, TRANSFERRED, PLEDGED, ATTACHED OR OTHERWISE ENCUMBERED
UNTIL THE FIRST ANNIVERSARY OF THE DATE THAT YOU SHALL HAVE EXERCISED SUCH
OPTION FOR SUCH SHARES (THE PERIOD BETWEEN THE DATE YOU EXERCISE AN OPTION AND
THE FIRST ANNIVERSARY THEREOF, SUCH OPTION’S “HOLDING PERIOD”), AND THEREAFTER
ONLY IN ACCORDANCE WITH THE STOCKHOLDERS AGREEMENT; PROVIDED THAT ANY SHARES
WITHHELD TO PAY THE EXERCISE PRICE IN ACCORDANCE WITH SECTION 3(C) OF THIS AWARD
AGREEMENT OR TO SATISFY ANY APPLICABLE WITHHOLDING TAXES IN ACCORDANCE WITH
SECTION 9 OF THIS AWARD AGREEMENT SHALL NOT BE SUBJECT TO ANY HOLDING PERIOD.


 


SECTION 6.  TERMINATION OF EMPLOYMENT.  (A)  FORFEITURE OF UNVESTED OPTIONS. 
UNLESS THE BOARD DETERMINES OTHERWISE, AND EXCEPT AS OTHERWISE PROVIDED IN YOUR
EMPLOYMENT AGREEMENT, IF YOUR RIGHTS WITH RESPECT TO ANY OPTIONS AWARDED TO YOU
PURSUANT TO THIS AWARD AGREEMENT HAVE NOT BECOME VESTED PRIOR TO THE DATE ON
WHICH YOUR EMPLOYMENT WITH THE COMPANY AND ITS AFFILIATES TERMINATES FOR ANY
REASON, YOUR RIGHTS WITH RESPECT TO SUCH OPTIONS SHALL IMMEDIATELY TERMINATE,
AND YOU WILL BE ENTITLED TO NO FURTHER PAYMENTS OR BENEFITS WITH RESPECT
THERETO.


 


(B)  TREATMENT OF VESTED OPTIONS.  NOTWITHSTANDING THE FOREGOING, UNLESS THE
BOARD DETERMINES OTHERWISE AND EXCEPT AS OTHERWISE PROVIDED IN YOUR EMPLOYMENT
AGREEMENT, UNEXERCISED VESTED OPTIONS SHALL EXPIRE (I) IN THE EVENT OF A
TERMINATION OF YOUR EMPLOYMENT DUE TO YOUR DEATH, DISABILITY OR RETIREMENT OR BY
THE COMPANY FOR REASONS OTHER THAN CAUSE, 90 DAYS FOLLOWING THE OCCURRENCE OF
THE LIQUIDITY EVENT REQUIRED TO HAVE OCCURRED UNDER SECTION 3(B) OF THIS AWARD
AGREEMENT IN ORDER FOR SUCH OPTIONS TO BE EXERCISABLE AND (II) AUTOMATICALLY ON
THE DATE OF THE TERMINATION OF YOUR EMPLOYMENT FOR ANY OTHER REASON; PROVIDED
THAT, AT ANY TIME FOLLOWING ANY TERMINATION OF YOUR EMPLOYMENT TO WHICH CLAUSE
(I) APPLIES, THE COMPANY, IN ITS SOLE DISCRETION, MAY MAKE PROVISION FOR A CASH
PAYMENT TO YOU IN CONSIDERATION FOR THE CANCELATION OF YOUR OPTIONS IN AN AMOUNT
EQUAL TO THE EXCESS, IF ANY, OF THE FAIR MARKET VALUE (AS OF A DATE SPECIFIED BY
THE BOARD) OF THE SHARES SUBJECT TO SUCH OPTIONS OVER THE AGGREGATE EXERCISE
PRICE OF SUCH OPTIONS; PROVIDED FURTHER THAT ALL OPTIONS SHALL AUTOMATICALLY
EXPIRE ON THE TENTH ANNIVERSARY OF THE DATE OF THIS AWARD AGREEMENT.


 


4

--------------------------------------------------------------------------------



 


(C)  TREATMENT OF SHARES DURING HOLDING PERIOD.  UNLESS THE BOARD DETERMINES
OTHERWISE AND EXCEPT AS OTHERWISE PROVIDED IN YOUR EMPLOYMENT AGREEMENT, IF YOUR
EMPLOYMENT IS TERMINATED DURING AN OPTION’S HOLDING PERIOD, ANY SHARES SUBJECT
TO SUCH HOLDING PERIOD SHALL REMAIN SUBJECT TO SUCH HOLDING PERIOD UNTIL THE END
OF SUCH HOLDING PERIOD.


 


(D)  CALL RIGHT.  UPON OR FOLLOWING ANY TERMINATION OF YOUR EMPLOYMENT, WHETHER
OR NOT ANY HOLDING PERIOD IS IN EFFECT, THE COMPANY OR ANY OF ITS AFFILIATES MAY
EXERCISE THE CALL RIGHT WITH RESPECT TO ANY OF THE SHARES YOU SHALL HAVE
RECEIVED UPON EXERCISE OF THE OPTIONS.  THE COMPLETION OF THE REPURCHASE
PURSUANT TO THE CALL RIGHT SHALL TAKE PLACE AT THE PRINCIPAL OFFICES OF THE
COMPANY ON THE TENTH BUSINESS DAY AFTER WRITTEN NOTICE HAS BEEN SENT BY THE
COMPANY OR AN AFFILIATE THEREOF, AS APPLICABLE, TO YOU INDICATING THAT THE
COMPANY OR SUCH AFFILIATE, AS APPLICABLE, INTENDS TO EXERCISE ITS CALL RIGHT. 
UPON RECEIPT OF SUCH REPURCHASE PRICE, YOU SHALL DELIVER TO THE COMPANY OR SUCH
AFFILIATE, AS APPLICABLE, AN IRREVOCABLE POWER OF ATTORNEY ENABLING THE COMPANY
OR SUCH AFFILIATE, AS APPLICABLE, TO CAUSE THE TRANSFER TO IT OF THE SHARES SO
REPURCHASED, AND YOU SHALL HAVE NO FURTHER RIGHTS WITH RESPECT TO SUCH SHARES.


 


SECTION 7.  VOTING RIGHTS; DIVIDEND EQUIVALENTS.  PRIOR TO THE DATE ON WHICH
YOUR RIGHTS WITH RESPECT TO AN OPTION HAVE BECOME VESTED AND YOU EXERCISE YOUR
RIGHT TO PURCHASE SHARES, YOU SHALL NOT BE ENTITLED TO EXERCISE ANY VOTING
RIGHTS WITH RESPECT TO SUCH OPTION AND SHALL NOT BE ENTITLED TO RECEIVE
DIVIDENDS OR OTHER DISTRIBUTIONS WITH RESPECT THERETO.


 


SECTION 8.   NON-TRANSFERABILITY OF OPTIONS.  UNLESS OTHERWISE PROVIDED BY THE
BOARD IN ITS DISCRETION, OPTIONS MAY NOT BE SOLD, ASSIGNED, ALIENATED,
TRANSFERRED, PLEDGED, ATTACHED OR OTHERWISE ENCUMBERED EXCEPT AS PROVIDED IN
SECTION 8(A) OF THE PLAN.  ANY PURPORTED SALE, ASSIGNMENT, ALIENATION, TRANSFER,
PLEDGE, ATTACHMENT OR OTHER ENCUMBRANCE OF AN OPTION IN VIOLATION OF THE
PROVISIONS OF THIS SECTION 8 AND SECTION 8(A) OF THE PLAN SHALL BE VOID.


 


SECTION 9.  WITHHOLDING, CONSENTS AND LEGENDS.  (A)  WITHHOLDING.  THE DELIVERY
OF SHARES PURSUANT TO SECTION 3(C) OF THIS AWARD AGREEMENT IS CONDITIONED ON
SATISFACTION OF ANY APPLICABLE WITHHOLDING TAXES IN ACCORDANCE WITH SECTION 8(D)
OF THE PLAN; PROVIDED THAT YOU MAY ELECT TO SATISFY ANY APPLICABLE WITHHOLDING
TAXES (I) BY HAVING THE COMPANY RETAIN SHARES THAT YOU WOULD HAVE OTHERWISE
RECEIVED UPON EXERCISE OF AN OPTION OR (II) BY DELIVERY TO THE COMPANY OF SHARES
THAT YOU THEN OWN, IN EACH CASE THAT HAVE A FAIR MARKET VALUE (VALUED AS OF THE
DAY IMMEDIATELY PRIOR TO THE DATE OF EXERCISE OR, ON THE DATE OF AN IPO, VALUED
AT THE PRICE PER SHARE PAID BY THE INITIAL PURCHASERS) EQUAL TO THE AMOUNT OF
SUCH WITHHOLDING TAXES.


 


(B)  CONSENTS.  YOUR RIGHTS IN RESPECT OF THE OPTIONS ARE CONDITIONED ON THE
RECEIPT TO THE FULL SATISFACTION OF THE BOARD OF ANY REQUIRED CONSENTS THAT THE
BOARD MAY DETERMINE TO BE NECESSARY OR ADVISABLE (INCLUDING, WITHOUT LIMITATION,
YOUR CONSENTING TO THE COMPANY’S SUPPLYING TO ANY THIRD-PARTY RECORDKEEPER OF
THE PLAN SUCH PERSONAL INFORMATION AS THE BOARD DEEMS ADVISABLE TO ADMINISTER
THE PLAN).


 


(C)  LEGENDS.  THE COMPANY MAY AFFIX TO CERTIFICATES FOR SHARES ISSUED PURSUANT
TO THIS AWARD AGREEMENT ANY LEGEND THAT THE BOARD DETERMINES TO BE NECESSARY OR
ADVISABLE (INCLUDING TO REFLECT ANY RESTRICTIONS TO WHICH YOU MAY BE SUBJECT
UNDER ANY APPLICABLE SECURITIES LAWS OR UNDER THE STOCKHOLDERS AGREEMENT).  THE
COMPANY MAY ADVISE THE TRANSFER AGENT TO PLACE A STOP ORDER AGAINST ANY LEGENDED
SHARES.

 

5

--------------------------------------------------------------------------------


 

SECTION 10.  Successors and Assigns of the Company.  The terms and conditions of
this Award Agreement shall be binding upon and shall inure to the benefit of the
Company and its successors and assigns.

 

SECTION 11.  Board Discretion.  The Board shall have full and plenary discretion
with respect to any actions to be taken or determinations to be made in
connection with this Award Agreement, and its determinations shall be final,
binding and conclusive.

 

SECTION 12.  Dispute Resolution.  (a)  Jurisdiction and Venue.  Notwithstanding
any provision in your Employment Agreement, you and the Company irrevocably
submit to the exclusive jurisdiction of (i) the United States District Court for
the District of Delaware and (ii) the courts of the State of Delaware for the
purposes of any suit, action or other proceeding arising out of this Award
Agreement or the Plan.  You and the Company agree to commence any such action,
suit or proceeding either in the United States District Court for the District
of Delaware or, if such action, suit or other proceeding may not be brought in
such court for jurisdictional reasons, in the courts of the State of Delaware. 
You and the Company further agree that service of any process, summons, notice
or document by U.S. registered mail to the applicable address set forth below
shall be effective service of process for any action, suit or proceeding in
Delaware with respect to any matters to which you have submitted to jurisdiction
in this Section 12(a).  You and the Company irrevocably and unconditionally
waive any objection to the laying of venue of any action, suit or proceeding
arising out of this Award Agreement or the Plan in (A) the United States
District Court for the District of Delaware or (B) the courts of the State of
Delaware, and hereby and thereby further irrevocably and unconditionally waive
and agree not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.

 

(b)  Waiver of Jury Trial.  You and the Company hereby waive, to the fullest
extent permitted by applicable law, any right either of you may have to a trial
by jury in respect to any litigation directly or indirectly arising out of,
under or in connection with this Award Agreement or the Plan.

 

(c)  Confidentiality.  You hereby agree to keep confidential the existence of,
and any information concerning, a dispute described in this Section 12, except
that you may disclose information concerning such dispute to the court that is
considering such dispute or to your legal counsel (provided that such counsel
agrees not to disclose any such information other than as necessary to the
prosecution or defense of the dispute).

6

--------------------------------------------------------------------------------


 


SECTION 13.  NOTICE.  ALL NOTICES, REQUESTS, DEMANDS AND OTHER COMMUNICATIONS
REQUIRED OR PERMITTED TO BE GIVEN UNDER THE TERMS OF THIS AWARD AGREEMENT SHALL
BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN DELIVERED BY HAND
OR OVERNIGHT COURIER OR THREE BUSINESS DAYS AFTER THEY HAVE BEEN MAILED BY U.S.
REGISTERED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, ADDRESSED TO THE
OTHER PARTY AS SET FORTH BELOW:

 

If to the Company:

RDA Holding Co.

 

c/o Ripplewood Holdings L.L.C.

 

One Rockefeller Plaza, 32nd Floor

 

New York, NY 10020

 

Attn: General Counsel

 

 

If to you:

Your address on file with the Company

 

The parties may change the address to which notices under this Award Agreement
shall be sent by providing written notice to the other in the manner specified
above.

 


SECTION 14.  HEADINGS.  HEADINGS ARE GIVEN TO THE SECTIONS AND SUBSECTIONS OF
THIS AWARD AGREEMENT SOLELY AS A CONVENIENCE TO FACILITATE REFERENCE.  SUCH
HEADINGS SHALL NOT BE DEEMED IN ANY WAY MATERIAL OR RELEVANT TO THE CONSTRUCTION
OR INTERPRETATION OF THIS AWARD AGREEMENT OR ANY PROVISION HEREOF.


 


SECTION 15.  AMENDMENT OF THIS AWARD AGREEMENT.  THE BOARD MAY WAIVE ANY
CONDITIONS OR RIGHTS UNDER, AMEND ANY TERMS OF, OR ALTER, SUSPEND, DISCONTINUE,
CANCEL OR TERMINATE THIS AWARD AGREEMENT PROSPECTIVELY OR RETROACTIVELY;
PROVIDED, HOWEVER, THAT ANY SUCH WAIVER, AMENDMENT, ALTERATION, SUSPENSION,
DISCONTINUANCE, CANCELATION OR TERMINATION THAT WOULD MATERIALLY AND ADVERSELY
IMPAIR YOUR RIGHTS UNDER THIS AWARD AGREEMENT SHALL NOT TO THAT EXTENT BE
EFFECTIVE WITHOUT YOUR CONSENT (IT BEING UNDERSTOOD, NOTWITHSTANDING THE
FOREGOING PROVISO, THAT THIS AWARD AGREEMENT AND THE OPTIONS SHALL BE SUBJECT TO
THE PROVISIONS OF SECTION 7(C) OF THE PLAN).


 


SECTION 16.  COUNTERPARTS.  THIS AWARD AGREEMENT MAY BE SIGNED IN COUNTERPARTS,
EACH OF WHICH SHALL BE AN ORIGINAL, WITH THE SAME EFFECT AS IF THE SIGNATURES
THERETO AND HERETO WERE UPON THE SAME INSTRUMENT.

 

7

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, THE PARTIES HAVE DULY EXECUTED THIS AWARD AGREEMENT AS OF
THE DATE FIRST WRITTEN ABOVE.


 


 

 

RDA HOLDING CO.

 

 

 

by

 

 

 

 

 

 

 

Christopher P. Minnetian

 

 

President

 

 

 

 

 

[NAME],

 

 

 

 

 

 

 


 


8

--------------------------------------------------------------------------------
